Citation Nr: 0808192	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial increased disability rating for 
solesus atrophy of the left calf muscle, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1964 to 
April 1967 and from September 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Appeals) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
service connection for a low back disability.  Additionally, 
the RO granted service connection for solesus atrophy of the 
left calf muscle, as secondary to the service-connected 
subtalar triple arthrodesisof the left ankle with a 
post-traumatic fracture of the left calcaneous, and awarded a 
compensable evaluation of 10 percent, effective from May 
2003.  

In January 2006, the Board denied service connection for a 
low back disability and denied an initial disability rating 
greater than 10 percent for the service-connected solesus 
atrophy of the left calf muscle.  As the veteran had 
consistently asserted that he had developed a chronic low 
back disability as a result of an injury that he sustained to 
his low back during his active military duty, and as the RO 
had thus considered the issue of entitlement to service 
connection for a low back disability on both a direct and 
presumptive basis, the Board limited its January 2006 denial 
of the veteran's claim for service connection for a low back 
disability to those bases that were considered by the Agency 
of Original Jurisdiction (AOJ).  

In May 2007, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion For Remand (Joint 
Motion).  The veteran's appeal has been returned to the Board 
for compliance with the Joint Motion.  

The veteran's claims for service connection for a low back 
disability and for an initial disability rating greater than 
10 percent for the service-connected solesus atrophy of the 
left calf muscle are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

Further review of the claims folder indicates that, in a 
report of a May 2000 VA joints examination, the examiner 
opined that the veteran's "complaints of back pain . . . may 
be at least partially related to his prior history of knee 
surgery versus foot pain."  While service connection has 
been denied for a left knee disability (and an appeal 
concerning that denial was not perfected), service connection 
is currently in effect for subtalar triple arthrodesis of the 
left ankle with a post-traumatic fracture of the left 
calcaneous.  The originating agency has not adjudicated the 
issue of entitlement to service connection for a low back 
disorder as secondary to the service-connected left ankle 
disability, and that matter cannot be afforded appellate 
review by the Board as it is not inextricably intertwined 
with the current appeal.  The matter of secondary service 
connection for a back disability is, therefore, referred to 
the RO for appropriate action.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in April 2005, the veteran 
testified that he works part-time as a crossing guard and 
receives compensation from the Social Security Administration 
(SSA).  Hearing transcript (T.) at 8, 15-16, 20-21.  
According to the veteran's testimony, although he receives 
the SSA benefits as a result of his history of multiple 
strokes, the records upon which his grant of SSA disability 
benefits was based includes reports of treatment that he has 
received for his leg and back.  T. at 20-21.  A complete and 
thorough review of the claims folder indicates that no 
attempt has been made to obtain these SSA records.  A remand 
is, therefore, necessary to accord the RO, through the AMC, 
an opportunity to procure the SSA decision, as well as the 
medical records upon which that determination was based, and 
to associate the documents with the veteran's claims folder.  

Further review of the claims folder indicates that the 
veteran was last accorded a VA examination of the 
service-connected solesus atrophy of his left calf muscle in 
November 2003.  According to the report of that evaluation, 
the veteran exhibited decreased muscle strength (1/5) in his 
left lower extremity, some atrophy of his left calf (which 
was manifested by a left calf diameter of "32 degrees" 
compared to "33 degrees" on the right side), and limited 
plantar flexion secondary to the atrophy.  No tendon damage 
was shown on examination.  In fact, at the conclusion of the 
evaluation, the examiner expressed his opinion that the 
solesus atrophy of the veteran's left calf muscle was only 
mild in degree.  Also, at the personal hearing subsequently 
conducted before the undersigned Veterans Law Judge at the RO 
in April 2005, the veteran testified that he was not 
receiving treatment for this service-connected disability.  
T. at 3.  

The Board acknowledges that, at a February 2006 VA outpatient 
treatment session, the veteran denied experiencing calf 
tenderness.  Significantly, however, in light of the fact 
that the veteran underwent a VA examination of his 
service-connected left calf disability more than 4 years ago, 
and in view of the need to remand his appeal to accord the 
RO, through the AMC, an opportunity to procure SSA records, 
the Board believes that, on remand, he should be given a new 
VA examination to determine the current nature and extent of 
his service-connected left calf muscle disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:  

1.  The AOJ should obtain a copy of the 
decision awarding the veteran SSA 
disability benefits and the medical 
records used in support of the grant.  
All available documents should be 
associated with the veteran's claims 
folder.  If any such documents are not 
available, that fact should be noted in 
the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected solesus 
atrophy of his left calf muscle.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should discuss 
any loss of deep fascia, muscle 
substance, and normal firm resistance 
of muscles compared with the sound side 
and should note the presence, or 
absence, of any impairment of strength 
and endurance upon comparison with the 
sound side.  A complete rationale 
should be provided for all opinions 
expressed.  

4.  The RO should provide the veteran 
with notice regarding his increased 
rating claim that is consistent  with 
the VA's notice obligations in 
increased rating claims as provided by 
Vasquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  This 
would include advising the veteran that 
he may provide evidence of the effects 
of the disability at issue on the 
ordinary conditions of daily life as 
well as the specific schedular criteria 
applied to the rating of this 
disability.

4.  Following completion of the above, 
and providing the veteran at least 60 
days to respond to the notice indicated 
in the preceding paragraph, the AOJ 
should re-adjudicate the claim for 
service connection for a low back 
disability as well as the issue of 
entitlement to an initial disability 
rating greater than 10 percent for the 
service-connected solesus atrophy of 
the left calf muscle.  If the decisions 
remain in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


